[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has appealed the decision of the defendant Administrator. In his appeal, he recites details of the episode which resulted in his being disciplined by his supervisor. From a reading of that statement and the decision of the Board of Review, it appears that the board did not accept the plaintiff's version of what occurred in its entirety.
As the court explained to this pro se plaintiff, in appeals from decisions of the Board of Review, the court does not hear the case de novo and does not substitute its conclusions for those of the board. (Citations omitted).
The plaintiff has not filed a motion to correct the findings so that the board's findings cannot be challenged in this procedure. Calnan v.Administrator, 43 Conn. App. 777, 783 (1996).
A reading of the record indicates that the decision of the Board of Review is substantially supported and reflects a correct application of the law to the facts found.
Judgment may enter for the defendant Administrator and the appeal is dismissed.
Anthony V. DeMayo, J.T.R.